Citation Nr: 1342240	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-45 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including minimal degenerative changes, claimed as low back pain.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a right (minor) elbow injury.

5.  Entitlement to service connection for right (minor) shoulder disorder, including degenerative changes, claimed as right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1974 and December 1974 to January 1979.  He also served active duty for training from February 1979 to May 1981 and had subsequent service with the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

After the issuance of the pertinent statements of the case, the Veteran submitted additional evidence during the August 2011 Board hearing with a waiver of agency of original jurisdiction (AOJ) consideration.  Following the hearing, the Veteran also submitted notice of his attempt to obtain employment records (received in September 2011), without a waiver of AOJ consideration.  However, all of the Veteran's claims are being remanded for further development, including consideration of the evidence received in September 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During his August 2011 Board hearing, the Veteran reported that he had developed left ear hearing loss and tinnitus during service, due to his work with heavy trucks, both as a driver and passenger, as well as, from exposure to heavy gunfire and explosive devices.  He also reported that he injured both his right elbow and right shoulder in the same 1972 motorcycle accident that caused his service-connected left knee disability.  Specifically, he believed that his elbow telescoped into his shoulder and caused shoulder damage at the time of the accident.  He further reported that he hurt his lumbar spine at the time of that accident, or alternatively, that it developed secondary to his service-connected left knee disability.

During the August 2011 Board hearing, the Veteran reported that he received VA treatment through the Syracuse VA Medical Center (VAMC), specifically including for his right shoulder.  He also indicated that he was diagnosed with a back disorder at a VA Hospital (VAH).  Those records are not associated with the claims file.  Therefore, those VAMC and VAH treatment records should be obtained for consideration in the appeal.

As to the right elbow claim, the AOJ did not obtain a VA medical opinion, finding that the Veteran did not have a diagnosis of a right elbow disorder.  However, the Board notes that service treatment records, including one from March 28, 1972, indicate that the Veteran injured his right elbow at the time of the motorcycle accident.  Although he reported that his right elbow did not bother him during his Board hearing, he also indicated that he had a scar on his elbow due to that accident.  As such, the Veteran's scar may be considered a claimed residual of his right elbow injury.  Furthermore, as previously noted, the Veteran's VA medical records are not associated with the claims file and may indicate the presence of current residuals of the 1972 elbow injury.  A VA examination should be provided to determine whether the Veteran has any residuals of his in-service right elbow injury.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In regards to the lumbar spine disorder claim, the Veteran underwent a VA joints examination in March 2010.  Unfortunately, that VA examination was inadequate; the medical opinion did not address the question of whether the Veteran's lumbar spine disorder was aggravated by the service-connected left knee disability.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain a medical opinion that fully addresses the Veteran's contentions.

The March 2010 VA joints examiner also addressed the right shoulder disorder claim.  However, as previously indicated, the Veteran's VA medical records were not associated with the claims file for consideration and the record is unclear as to what medical evidence the examiner reviewed.  As such, the AOJ should obtain another medical opinion to consider that evidence.  

In regards to the left ear hearing loss and tinnitus claims, during his hearing the Veteran reported undergoing audiological examinations by his employer (the Air Force).  He subsequently provided a copy of a letter from the National Personnel Records Center (NPRC) which indicated that the "military service department now sends health records to the...VA."  That letter is unclear whether NPRC technician understood that the Veteran was requesting employment records.  However, the evidence indicates that audiology records may exist either with VA or the Air Force and those records are relevant to the present claims.  As such, the AOJ should consider the evidence provided by the Veteran, without a waiver, and obtain those records for consideration.  The Board notes that another medical opinion may be necessary to consider any pertinent evidence.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain VA treatment records from the Syracuse VAMC and any VAH records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for any of his claimed disorders, specifically including the audiology records from his employer (the Air Force).  After securing any necessary authorization from him, obtain all identified treatment records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, 
which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses received from have been associated with the claims file, the AOJ should arrange for an appropriate VA joints examination.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

Following a review of the paper and Virtual claims files, which may include VA treatment records, the VA examiner should offer an opinion on the following:

a)  Does the Veteran currently have a (i) lumbar spine disorder, (ii) residuals of right elbow injury and/or (iii) right shoulder disorder?  If so, please note the diagnosed disorder(s), to include any residuals of injury such as scars.

b)  Is it at least as likely as not that any (i) lumbar spine disorder, (ii) residuals of right elbow injury (to include scars) and/or (iii) right shoulder disorder is related to the Veteran's active service?  The examiner should specifically consider the Veteran's 1972, in-service motorcycle accident.  The lack of medical records documenting his claimed symptoms or a diagnosis is not determinative.  

c)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e. May 1981)?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

d)  Is it at least as likely as not that the Veteran's service-connected left knee disability caused or aggravated any lumbar spine disorder?  

If the examiner finds that any lumbar spine disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior March 2010 VA examination.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo one or more additional examination(s) if indicated following consideration of any newly obtained evidence), adjudicate the claims on appeal in light of all pertinent evidence (to include the evidence submitted by the Veteran directly to the Board that was not previously considered by the AOJ and all other evidence added to the record since the last adjudication) and legal authority. 

5.  If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


